—Judgment unanimously affirmed. Memorandum: The record establishes that defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Saunders, 190 AD2d 1092, 1093, lv denied 81 NY2d 1019). That waiver encompassed the contention of defendant regarding the purported excessiveness of his sentence (see, People v Allen, 82 NY2d 761, 763; People v Griggs, 199 AD2d 1073, lv denied 83 NY2d 853; People v Callens, 199 AD2d 992, lv denied 83 NY2d 869). (Appeal from Judgment of Erie County Court, LaMendola, J.—Manslaughter, 2nd Degree.) Present—Denman, P. J., Balio, Lawton, Callahan and Doerr, JJ.